J-A24013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STATES RESOURCES CORP.,                        IN THE SUPERIOR COURT OF
SUCCESSOR BY ASSIGNMENT TO                           PENNSYLVANIA
WACHOVIA BANK, NATIONAL
ASSOCIATION

                        Appellant

                   v.

SPIRIT AND TRUTH WORSHIP AND
TRAINING CHURCH, INC.

                        Appellee                    No. 481 EDA 2014


            Appeal from the Order Entered December 26, 2013
           In the Court of Common Pleas of Philadelphia County
           Civil Division at No(s): August Term, 2012, No. 02767


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                    FILED OCTOBER 28, 2014

     Appellant, State    Resources Corp., Successor      by Assignment to

Wachovia Bank, National Association, appeals from the order entered in the

Philadelphia County Court of Common Pleas, requiring Appellee, Spirit and

Truth Worship and Training Church, Inc., to post an appeal bond in the

amount of $8,600.00. We dismiss the appeal as moot.

     On August 27, 2012, Appellant filed a complaint in mortgage

foreclosure against Appellee. Appellee did not respond to the complaint. On

October 22, 2012, Appellant filed a praecipe for entry of default judgment in

the amount of $132,565.48.     That same day, the court entered judgment

_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-A24013-14


against Appellee. On March 5, 2013, Appellant purchased the property at a

sheriff’s sale for $8,600.00. Appellee filed a “motion” to set aside sheriff’s

sale on March 20, 2013, which the court denied on September 18, 2013. On

October 15, 2013, Appellee timely filed a notice of appeal docketed at No.

2992 EDA 2013.

     Appellant filed a motion for appeal bond on October 23, 2013,

requesting that Appellee post a bond in the amount of $159,078.58.         On

December 26, 2013, the court granted Appellant’s motion in part, ordering

Appellee to post a bond in the amount of $8,600.00.         Appellant filed a

motion for reconsideration, which the court denied on January 10, 2014.

Appellant timely filed a notice of appeal on January 20, 2014.

     “Generally, an actual claim or controversy must be present at all

stages of the judicial process for the case to be actionable or reviewable….”

Deutsche Bank Nat. Co. v. Butler, 868 A.2d 574, 577 (Pa.Super. 2005)

(quoting J.S. v. Whetzel, 860 A.2d 1112, 1118 (Pa.Super. 2004)).

        If events occur to eliminate the claim or controversy at any
        stage in the process, the case becomes moot. An issue
        can become moot during the pendency of an appeal due to
        an intervening change in the facts of the case or due to an
        intervening change in the applicable law. An issue before
        a court is moot if in ruling upon the issue the court cannot
        enter an order that has any legal force or effect.

Butler, supra at 577 (internal citations and quotation marks omitted).

     Instantly, the trial court required Appellee to post an appeal bond

related to its appeal at No. 2992 EDA 2013.         This Court subsequently


                                    -2-
J-A24013-14


adjudicated the appeal at No. 2992 EDA 2013, affirming the order denying

Appellee’s “motion” to set aside sheriff’s sale. Therefore, Appellant’s current

appeal, regarding the propriety of the amount of Appellee’s appeal bond, is

now moot. See id. See also Parliament Industries, Inc. v. William H.

Vaughan & Co., Inc., 503 Pa. 43, 468 A.2d 450 (1983) (explaining appeal

pertaining to amount of security on supersedeas bond was moot, where

separate appeal for which bond and security had been required was already

adjudicated). Accordingly, we dismiss the appeal.

      Appeal dismissed.

      Judge Platt joins this memorandum.

      President Judge Emeritus Bender concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2014




                                     -3-